United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-144070-03 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. (Name of small business issuer in its charter) Delaware 20-8978061 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Road 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of March 31, 2008 and December 31, 2007 3 Statement of Net Earnings for the Three Months ended March 31, 2008 4 Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2008 5 Statement of Cash Flows for the Three Months ended March 31, 2008 6 Notes to Financial Statements 7-14 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-18 Item 4: Controls and Procedures 18 PART II. OTHER INFORMATION Item 1: Legal Proceedings 18 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. BALANCE SHEETS March 31, December 31, 2008 2007 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 100 $ 100 Accounts receivable – affiliate 50,385,400 138,370,000 Short-term hedge receivable due from affiliate 8,200 — Total current assets 50,393,700 138,370,100 Oil and gas properties, net 137,307,300 30,896,400 Long-term hedge receivable due from affiliate 65,400 — $ 187,766,400 $ 169,266,500 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 11,400 $ — Short-term hedge liability due to affiliate 1,572,900 — Total current liabilities 1,584,300 — Asset retirement obligation 1,967,200 1,000,000 Long-term hedge liability due to affiliate 1,748,800 — Partners’ capital: Managing general partner 22,717,400 5,260,700 Investor partners (16,345.90 units) 162,996,800 163,005,800 Accumulated other comprehensive loss (3,248,100 ) — Total partners' capital 182,466,100 168,266,500 $ 187,766,400 $ 169,266,500 The accompanying notes are an integral part of these financial statements 3 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENT OF NET EARNINGS (Unaudited) Three Months Ended March 31, 2008 REVENUES Natural gas and oil $ 3,075,500 Total revenues 3,075,500 COSTS AND EXPENSES Production 530,700 Depletion 1,932,300 Accretion of asset retirement obligation 31,800 General and administrative 39,400 Total expenses 2,534,200 Net earnings $ 541,300 Allocation of net earnings (loss): Managing general partner $ 550,300 Investor partners $ (9,000 ) Net loss per investor partnership unit $ (1 ) The accompanying notes are an integral part of these financial statements 4 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2008 (Unaudited) Accumulated Managing Other General Investor Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 5,260,700 $ 163,005,800 $ — $ 168,266,500 Participation in revenues and expenses: Net production revenues 790,200 1,754,600 — 2,544,800 Depletion (217,800 ) (1,714,500 ) — (1,932,300 ) General and administrative (12,200 ) (27,200 ) — (39,400 ) Accretion of asset retirement obligation (9,900 ) (21,900 ) — (31,800 ) Net earnings (loss) 550,300 (9,000 ) — 541,300 Other comprehensive loss — — (3,248,100 ) (3,248,100 ) MGP asset contribution 16,906,400 — — 16,906,400 Balance at March 31, 2008 $ 22,717,400 $ 162,996,800 $ (3,248,100 ) $ 182,466,100 The accompanying notes are an integral part of these financial statements 5 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENT OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 Cash flows from operating activities: Net earnings $ 541,300 Adjustments to reconcile net earnings to net cash used in operating activities: Depletion 1,932,300 Accretion of asset retirement obligation 31,800 Increase in accounts receivable-affiliate (2,516,800 ) Increase in accrued liabilities 11,400 Net cash used in operating activities — Net increase in cash and cash equivalents — Cash and cash equivalents at beginning of period 100 Cash and cash equivalents at end of period $ 100 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible costs $ 14,587,500 Lease costs 2,318,900 $ 16,906,400 Asset retirement obligation $ 935,400 The accompanying notes are an integral part of these financial statements 6 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. NOTES TO FINANCIAL STATEMENTS March 31, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Public 17-2007 (A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 3,211 investors. The Partnership was formed on May 7, 2007 to drill and operate gas wells located primarily in western Pennsylvania, West Virginia and north central Tennessee.
